Citation Nr: 0605191	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to August 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision which granted 
service connection for bilateral hearing loss with a rating 
of 10 percent.  In January 2006, a travel board hearing was 
held before the undersigned, during which the veteran 
withdrew his appeal for an increased rating for bilateral 
tinnitus.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims folder contains a private audiology report dated 
in January 2006.  While the report reflects that the 
veteran's hearing loss has worsened since his last VA 
examination, it does not contain sufficient detail to assign 
a rating for VA compensation purposes.  

A medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).    In 
this case, a VA examination is necessary to determine the 
veteran's current level of hearing loss. 
Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran 
for a VA hearing examination to 
determine his current level of hearing 
loss.  Audiometric testing should be 
accomplished and reported in accordance 
with 38 C.F.R. § 3.385.  The claims 
folder and a copy of this remand must be 
provided to the examiner prior to the 
examination.

2.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time provided for response.  Thereafter, 
this claim should be returned to this 
Board for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

